

115 HR 6727 IH: Water Technology Acceleration Act
U.S. House of Representatives
2018-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6727IN THE HOUSE OF REPRESENTATIVESSeptember 6, 2018Ms. Moore (for herself, Mr. Thompson of Mississippi, Mr. Al Green of Texas, and Mr. Gallego) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Transportation and Infrastructure, and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish an innovative water technology grant program and to amend the Safe Drinking Water Act
			 and the Federal Water Pollution Control Act to encourage the use of
			 emerging and innovative water technology, and for other purposes.
	
 1.Short titleThis Act may be cited as the Water Technology Acceleration Act. 2.Innovative water technology grant program (a)DefinitionsIn this section:
 (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. (2)Eligible entityThe term eligible entity means—
 (A)a publicly owned treatment works (as defined in section 212 of the Federal Water Pollution Control Act);
 (B)a public water system (as defined in section 1401 of the Safe Drinking Water Act); (C)a unit of local government, including a joint powers authority;
 (D)an institution of higher education or other research institution; (E)a State;
 (F)an entity representing a regional, multi-State collaboration among entities described in this paragraph; or
 (G)any other appropriate entity, including a nonprofit organization, a farmer, or a manufacturer, as determined by the Administrator.
 (b)Grant program authorizedThe Administrator shall carry out a grant program for the purposes described in subsection (c) to accelerate the development of emerging or innovative water technologies that address pressing water challenges.
			(c)Grants
 (1)TechnologiesIn carrying out the program under subsection (b), the Administrator shall make grants to eligible entities to support emerging or innovative technologies that, as determined by the Administrator—
 (A)improve the water quality of a drinking water source; (B)improve the security of a drinking water delivery system and the safety of the drinking water;
 (C)minimize contamination of drinking water and drinking water sources, including contamination by lead, bacteria, chlorides, and nitrates;
 (D)improve the quality and timeliness and decrease the cost of drinking water quality tests, especially technologies that can be deployed within drinking water delivery systems and at individual faucets to provide accurate real-time tests of water quality, especially with respect to lead, bacteria, and nitrate content;
 (E)increase water supplies in arid areas that are experiencing, or have recently experienced, prolonged drought conditions;
 (F)treat edge-of-field runoff to improve water quality; (G)treat agricultural, municipal, and industrial wastewater;
 (H)recycle or reuse water; (I)manage urban storm water runoff;
 (J)reduce sewer or stormwater overflows; (K)help publicly owned treatment works, public water systems, or large-scale water users conserve water;
 (L)improve water quality or water supply by reducing salinity; (M)mitigate air quality impacts associated with declining water resources;
 (N)address the disposal of byproducts of water treatment, including brine; or (O)address urgent water quality, and related human health, needs.
 (2)UsesAn eligible entity may use a grant made under this section to— (A)finance projects to develop, deploy, test, or improve emerging or innovative water technologies described in paragraph (1); or
 (B)provide technical assistance to deploy emerging or innovative water technologies described in paragraph (1) more broadly, especially—
 (i)to increase adoption of such emerging or innovative water technologies in— (I)municipal drinking water and wastewater treatment systems;
 (II)areas served by private wells; or (III)water supply systems in arid areas that are experiencing, or have recently experienced, prolonged drought conditions; and
 (ii)in a manner that reduces ratepayer or community costs over time, including the cost of future capital investments.
 (d)Priority fundingIn making grants under this section, the Administrator shall give priority to eligible entities for activities that—
 (1)have the potential— (A)to significantly improve human health or the environment;
 (B)to provide additional water supplies with minimal environmental impact; or (C)to provide substantial cost savings across a sector; or
 (2)are located in States that have prioritized the use of State water pollution control and drinking water revolving fund resources pursuant to the amendments made by sections 3 and 4 of this Act to support the deployment of emerging or innovative water technologies described in subsection (c)(1).
 (e)Cost-SharingThe Federal share of the cost of activities carried out using a grant under this section shall be not more than 65 percent.
 (f)LimitationThe maximum amount of a grant under this section shall be $5,000,000. (g)ReportEach year, the Administrator shall submit to Congress, and make publicly available on the website of the Administrator, a report that describes any advancements during the previous year in the development of emerging or innovative water technologies made as a result of funding provided under this section.
			(h)Funding
 (1)Initial fundingOut of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Administrator to provide grants to eligible entities under this section $10,000,000, to remain available until expended.
 (2)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000 for each fiscal year. 3.Innovation in drinking water State revolving loan fundsSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended—
 (1)in subsection (d)— (A)in paragraph (1)—
 (i)by striking Notwithstanding and inserting the following:  (A)In generalNotwithstanding; and
 (ii)by adding at the end the following:  (B)Innovative water technologyIn the case of any additional subsidization provided pursuant to subparagraph (A) to carry out a project to deploy an emerging or innovative water technology described in section 2(c)(1) of the Water Technology Acceleration Act (including technologies to improve water treatment to ensure compliance with this title and technologies to identify and mitigate sources of drinking water contamination, including lead contamination), any provided forgiveness of principal may not exceed an amount equal to 50 percent of the cost of the portion of the project associated with the emerging or innovative water technology.;
 (B)in paragraph (2)— (i)by striking For each fiscal year and inserting the following:
						
 (A)In generalFor each fiscal year; and (ii)by adding at the end the following:
						
 (B)Innovative water technologyFor each fiscal year, of the loan subsidies made by a State pursuant to paragraph (1), not more than 20 percent may be used to provide additional subsidization described in subparagraph (B) of that paragraph.; and
 (C)in paragraph (3), in the first sentence, by inserting , or portion of a service area, after service area; and (2)by adding at the end the following:
				
 (s)Technical assistanceThe Administrator may provide technical assistance to facilitate and encourage the provision of financial assistance for the deployment of emerging or innovative water technologies described in section 2(c)(1) of the Water Technology Acceleration Act.
 (t)ReportNot later than 1 year after the date of enactment of the Water Technology Acceleration Act, and not less frequently than every 5 years thereafter, the Administrator shall submit to Congress a report that describes—
 (1)the amount of financial assistance provided by State loan funds to deploy emerging or innovative water technologies described in section 2(c)(1) of such Act;
 (2)the barriers preventing greater use of such emerging or innovative water technologies; and (3)the cost-saving potential to cities and future infrastructure investments from such emerging or innovative water technologies.. 
			4.Innovation in State water pollution control revolving loan funds
 (a)In generalSection 603(i)(1)(B) of the Federal Water Pollution Control Act (33 U.S.C. 1383(i)(1)(B)) is amended, in the matter preceding clause (i), by inserting (including emerging or innovative water technologies described in section 2(c)(1) of the Water Technology Acceleration Act) after or technology.
 (b)Innovative water technologiesSection 603 of the Federal Water Pollution Control Act (33 U.S.C. 1383) is amended by adding at the end the following:
				
 (j)Technical assistanceThe Administrator may provide technical assistance to facilitate and encourage the provision of financial assistance for the deployment of emerging or innovative water technologies described in section 2(c)(1) of the Water Technology Acceleration Act.
 (k)ReportNot later than 1 year after the date of enactment of the Water Technology Acceleration Act, and not less frequently than every 5 years thereafter, the Administrator shall submit to Congress a report that describes—
 (1)the amount of financial assistance provided by State water pollution control revolving funds to deploy emerging or innovative water technologies described in section 2(c)(1) of such Act;
 (2)the barriers preventing greater use of such emerging or innovative water technologies; and (3)the cost-saving potential to cities and future infrastructure investments from such emerging or innovative water technologies..
			